1 F.3d 1249NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Eugenio Lopez RODRIGUEZ, Plaintiff-Appellant,v.Thomas A. RUTLEDGE and Joyce Hatfield, Defendants-Appellees.
No. 92-2289.
United States Court of Appeals, Tenth Circuit.
July 28, 1993.

Before McKAY, Chief Judge, SETH and BARRETT, Circuit Judges.
ORDER AND JUDGMENT*
SETH, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  Tenth Cir.R. 34.1.9.  The cause is therefore ordered submitted without oral argument.


2
Appellant Eugenio L. Rodriguez, presently incarcerated in the Alfred A. Hughes Unit of the Texas Department of Criminal Justice, appeals the sua sponte order of the United States District Court for the District of New Mexico dismissing his claim under 42 U.S.C. Sec. 1983 on the grounds of immunity of the defendants, frivolousness, and inappropriateness of granting the requested remedy.  We affirm.


3
Appellant filed an action in district court against Appellees Thomas A. Rutledge, the district attorney in his state criminal case, and Joyce Hatfield, the deputy clerk, alleging eight claims for relief from the violation of his civil rights.  The district court held that both Appellees were immune from Appellant's claim for money damages.  The court further determined that two of the claims were frivolous, and thus dismissed those claims with prejudice, and that five of the claims were more suitable for a Sec. 2254 habeas corpus action, and dismissed those claims without prejudice.


4
We conclude that the district court's disposition of Appellant's claims was proper.


5
Accordingly, the order of the District Court for the District of New Mexico is AFFIRMED.  The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.  10th Cir.R. 36.3